Case 8:20-cv-01003-MSS-CPT Document 20 Filed 05/11/20 Page 1 of 5 PageID 341
Case 8:20-cv-01003-MSS-CPT Document 20 Filed 05/11/20 Page 2 of 5 PageID 342
4.   On or about Friday May 8, 2020 at approximately 2:30 PM, counsel for 3M sent an email

     to me with a copy of 3M's Motion for Temporary Restraining Order and Preliminary

     Injunction, and the Court's order denying ex parte relief because we did not have notice of

     the motion.

5.   On or about 9:30 AM, Monday, May 11, 2020, I received an email from 3M's counsel

     with this Court's order from Friday, May 8, 2020, informing me of a hearing that is to

     take place tomorrow, Tuesday, May 12, 2020, at 10:00 a.m. I did not have notice of this

     hearing prior to receiving this email from 3M's counsel Monday morning. I see that it

     contained an Order that was issued by the Court last Friday. I did not have notice of it when

     it was filed, nor did my counsel (to the best of my knowledge).

6.   I have reviewed the Complaint and the request for a Temporary Restraining Order and

     Motion for Preliminary Injunction filed against Tac2.

7.   The allegations related to price gouging are false. Tac2 has contracted for a gross margin

     of approximately 10%. This 10% must cover Tac2's expenses such as salaries, logistics

     and shipping to the final destination, bank and payment fees, escrow fees, and intermediary

     fees, among other things. This leaves Tac2 around a 5% margin left to pay its sales'

     representatives, customer representatives, and itself. While the retail price in the market of

     $5.49-5.50 may appear higher than what 3M purports as its "list price," 3M's constrained

     production has created a market for importing 3M masks that are manufactured outside the

     United States because they come faster and customers need masks now.

8.   The price initially charged to Tac2 by the supplier of the product was $4.965 per mask.

     Tac2 has expressed to customers that if we were able to obtain the masks at a lower price

     in the future, Tac2 would pass those savings on to the customer in full. I do not know what

     Tac2's supplier pays for the product. When one adds-in the upstream supply-chain mark

     ups both for things such as insurance, shipping and logistics, as well as their own profit

     margins, the price can indeed appear irillated. However, the inflation is neither Tac2's
Case 8:20-cv-01003-MSS-CPT Document 20 Filed 05/11/20 Page 3 of 5 PageID 343
Case 8:20-cv-01003-MSS-CPT Document 20 Filed 05/11/20 Page 4 of 5 PageID 344
Case 8:20-cv-01003-MSS-CPT Document 20 Filed 05/11/20 Page 5 of 5 PageID 345
